Citation Nr: 0315144	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly compensation based the need 
for regular aid and attendance for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The Board remanded this 
case back to the RO for further development in December 2000, 
and the case has since been returned to the Board.


REMAND

As noted in the December 2000 remand, the veteran now 
contends that his spouse is so disabled that she requires the 
aid and attendance of another person.  In June 2000, he 
submitted a statement outlining his wife's need for aid and 
attendance, stating that she was unable to shower, dress 
herself, or make herself breakfast.  He indicated that a 
visiting nurse came once weekly to check her vital signs, and 
that she was on oxygen therapy.  

Also as noted in the remand, two examinations to determine 
housebound status or need for regular aid and attendance had 
been conducted.  Because these examination reports did not 
provide a sufficient basis on which to adjudicate the appeal, 
the Board ordered another examination in the remand.  
Unfortunately, as argued by the veteran's representative, 
that examination does no address all of the criteria demanded 
by law.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran's 
spouse for a VA medical examination to 
determine the current manifestations of 
her disabilities, and whether such 
disabilities cause her to need the 
regular aid and attendance of another 
person.  The veteran's claims file should 
be provided to the examiner in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to whether the veteran's 
spouse is helpless or nearly helpless 
with respect to performing the activities 
of daily living.  The examiner should 
also describe the extent to which any or 
all of her disabilities affect her 
ability to dress or undress, keep herself 
ordinarily clean and presentable, feed 
herself, or to attend to the wants of 
nature.  In addition, the examiner should 
indicate whether she has physical or 
mental incapacity which requires care or 
assistance on a regular basis to protect 
her from hazards or dangers incident to 
her daily environment.

2.  Then, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
record.  If the benefit sought is not 
granted in full, the veteran and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




